United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-559
Issued: March 28, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 22, 2009 appellant filed a timely appeal from a merit decision dated
September 30, 2009 of the Office of Workers’ Compensation Programs’ affirming a
wage-earning capacity determination. Pursuant to the Federal Employees’ Compensation Act1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof in reducing appellant’s
compensation based on the selected position of receptionist or receptionist clerk.
FACTUAL HISTORY
On November 21, 2005 appellant, then a 54-year-old customer service representative,
filed a traumatic injury claim alleging that he injured his lower back when he accidentally
1

5 U.S.C. § 8101 et seq.

stepped on the wheels of his chair and fell onto his back. The Office accepted his claim for a
neck strain, lumbar strain and aggravations of cervical spondylosis and lumbar degenerative disc
disease. Effective July 8, 2006, appellant was placed on the periodic compensation rolls in
receipt of compensation for temporary total disability. On July 10, 2006 he underwent a lumbar
fusion. Appellant did not return to work.
In a May 16, 2007 report, Dr. Eric M. Gabriel, an attending neurosurgeon, diagnosed
lumbar stenosis and failed back syndrome. He found that appellant was totally disabled.
In reports dated December 5, 2007 and April 18, 2008, Dr. Steven J. Lancaster, a Boardcertified orthopedic surgeon and Office referral physician, reviewed the medical history and
provided findings on physical examination. He found that appellant was capable of performing a
full-time sedentary position.
On April 4, 2008 the Office referred appellant to Rick Robinson, a certified vocational
rehabilitation counselor. It noted that the employing establishment would not provide a position
within his physical restrictions because he had been terminated for cause. In an individual
rehabilitation placement plan and job search plan and agreement, appellant agreed to spend four
hours each day in job search activities. Mr. Robinson assisted him in the development of job
seeking skills and the identification of suitable positions. On June 18, 2008 he advised appellant
of two available clerical positions in appellant’s locale that were appropriate based on his work
skills and physical limitations.
In reports dated June 19 and November 15, 2008, Dr. Perry J. Cole, an anesthesiologist,
diagnosed failed back syndrome of the lumbar spine with lower extremity radiculopathy and
degenerative disc disease of the cervical and lumbar spine. He noted that appellant had
significant pain in his lumbar spine radiating to his legs. Dr. Cole opined that appellant was
totally disabled but recommended a functional capacity evaluation.
Due to the conflict in medical opinion between appellant’s treating physicians,
Drs. Gabriel and Cole and Dr. Lancaster, the Office referred appellant to Dr. Robert O. Pohl, a
Board-certified orthopedic surgeon, for an independent medical examination and opinion as to
the nature and extent of any disability causally related to his accepted back and neck conditions.
In an August 13, 2008 report, Dr. Pohl reviewed the medical history and provided
findings on physical examination. Appellant’s gait was normal. His lumbar spine extension was
10 degrees. Appellant could flex his chin to his chest and had 70 degrees of right and left
rotation. There was some posterior cervical pain with motion. Both shoulders had 160 degrees
of flexion/abduction. Dorsolumbar spine flexion permitted fingertip reach within 24 inches of
the floor. Appellant had 10 degrees of extension, 20 degrees of right lumbar rotation and 30
degrees of left lumbar rotation with low back pain. There was thigh pain with sitting straight leg
raising. Reflex and motor strength of his lower extremities was normal. Dr. Pohl diagnosed
lumbar pain syndrome, post L5-S1 surgical fusion and cervical degenerative disc disease. He
found that appellant could perform the sedentary positions of reception clerk or information clerk
with lifting up to 10 pounds occasionally. Dr. Pohl noted that intermittent standing and walking
would be helpful and sitting should be limited to 30 minutes at a time.

2

In an October 30, 2008 letter to Mr. Robinson, Gregory Price, an Office rehabilitation
specialist, noted that appellant’s vocational rehabilitation case had been in interrupted status
since July 10, 2008. Following review of new medical evidence, the Office determined that
appellant was able to work as a receptionist or receptionist clerk. Mr. Price noted that appellant
had not actively cooperated in job search activities in the past. He asked Mr. Robinson to
ascertain whether he would sign a new agreement to engage in a job search. If so, the Office
would allot appellant 90 days for a job search before making a wage-earning capacity
determination. On November 17, 2008 appellant signed a new individual rehabilitation
placement plan. On November 28, 2008 Mr. Robinson advised appellant of three receptionist
positions that were available in appellant’s area.
On November 10, 2008 appellant underwent a functional capacity evaluation. The
therapist who performed the evaluation found that his functional capacity was consistent with
sedentary duty. Appellant might have difficulty working a full day, however, due to his claim
that he had to lie down intermittently for four to five hours due to pain.
On February 9, 2009 Mr. Price advised that appellant’s rehabilitation case was closed
following 90 days of job placement services. He noted that appellant did not actively participate
in the job search efforts. Mr. Price noted that appellant had 20 years of sedentary clerical
experience with the employing establishment as a customer service representative and was
capable of earning in excess of entry level wages for semi-skilled sedentary clerical occupations
such as receptionist. He advised that appellant was capable of earning $11.13 per hour or
$445.20 per week as a receptionist based on state labor market statistics data.
On February 20, 2009 the Office advised appellant that it proposed to reduce his wageloss compensation based on his wage-earning capacity as a receptionist or receptionist clerk,
with job duties and physical requirements described in the Department of Labor, Dictionary of
Occupational Titles (DOT), at the rate of $445.20 per week. These positions were within the
physical limitations specified by Dr. Pohl. The vocational rehabilitation counselor reported that
appellant was employable in these positions based on his experience, education, medical
restrictions and a labor market survey.
By decision dated March 27, 2009, the Office reduced appellant’s wage-loss
compensation effective April 12, 2009 based on his capacity to earn wages as a receptionist or
receptionist clerk. These positions were medically and vocationally suitable and took into
consideration such factors as appellant’s disability, training, experience, age and the availability
of such work in the commuting area in which he lived.
Appellant requested an oral hearing that was held on July 27, 2009. In reports dated
July 28, 2008 and June 10 and August 27, 2009, Dr. Syed S. Hussain, a family practitioner,
provided findings on physical examination and diagnosed neck and low back pain and pain in the
upper and lower extremities. Based on Dr. Hussain physical examination of appellant and the
November 2008 functional capacity test, appellant opined that he could not perform any
sedentary work due to permanent cervical and lumbar spine injuries.

3

By decision dated September 30, 2009, an Office hearing representative affirmed the
March 27, 2009 decision.2
LEGAL PRECEDENT
Once the Office has made a determination that a claimant is totally disabled as a result of
an employment injury, it has the burden of justifying a subsequent reduction of compensation
benefits.3 Under section 8115(a) of the Act,4 wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regard to the nature of his or her injury, the degree of physical impairment,
his or her usual employment, age, qualifications for other employment, the availability of
suitable employment and other facts and circumstances which may affect wage-earning capacity
in his or her disabled condition.5 Wage-earning capacity is a measure of the employee’s ability
to earn wages in the open labor market under normal employment conditions.6 The job selected
for determining wage-earning capacity must be a job reasonably available in the general labor
market in the commuting area in which the employee lives.7
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist or
vocational rehabilitation counselor authorized by the Office for selection of a position, listed in
the Department of Labor, DOT or otherwise available in the open labor market, that fits the
employee’s capabilities with regard to his or her physical limitations, education, age and prior
experience. Once this selection is made, a determination of wage rate and availability in the
open labor market should be made through contact with the state employment service or other
applicable service.8 Finally, application of the principles set forth in Albert C. Shadrick,9 will
result in determination of the employee’s loss of wage-earning capacity.10

2

Subsequent to the September 30, 2009 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
3

Sherman Preston, 56 ECAB 607 (2005).

4

5 U.S.C. §§ 8101-8193.

5

See Mary E. Marshall, 56 ECAB 420 (2005); James Smith, 53 ECAB 188 (2001).

6

Id.

7

Id.

8

Sherman Preston, supra note 3.

9

5 ECAB 376 (1953).

10

Id.; see also 20 C.F.R. § 10.403.

4

ANALYSIS
The Office accepted that appellant sustained a neck strain, lumbar strain and aggravations
of cervical spondylosis and lumbar degenerative disc disease, when he fell unto his back on
November 21, 2005. While appellant’s treating physicians, Drs. Gabriel and Cole, continued to
opine that appellant remained totally disabled, the Office’s second opinion physician,
Dr. Lancaster opined in his December 5, 2007 and April 18, 2008 reports that appellant could
return to full-time sedentary work. The Office therefore properly referred appellant to Dr. Pohl,
an impartial medical specialist to determine appellant’s disability status.11
After an extensive physical examination, Dr. Pohl found appellant able to perform
sedentary work, with restrictions of lifting up to 10 pounds occasionally and intermittent
standing and walking, with sitting for 30 minutes at a time. As Dr. Pohl’s report was well
rationalized, it is entitled to great weight. The Office thereafter again referred appellant for
vocational rehabilitation counseling. The vocational rehabilitation counselor determined that
appellant was qualified to perform the positions of receptionist or receptionist clerk. He
determined that the position was available in sufficient numbers so as to make it reasonably
available within appellant’s commuting area and that the salary of the position was $445.20 per
week.
The Office found the selected positions of receptionist and receptionist clerk as medically
and vocationally appropriate. It reduced appellant’s wage-loss compensation effective April 12,
2009 based on his capacity to earn wages in the selected position.
The Board finds that the Office considered the proper factors set forth in 5 U.S.C.
§ 8115(a), such as the nature of appellant’s injury, degree of physical impairment, usual
employment, age, qualifications for other employment, the availability of suitable employment
and other factors or circumstances that might affect his wage-earning capacity in his disabled
condition, in determining that the position of receptionist or receptionist clerk represented his
wage-earning capacity. Dr. Pohl found that appellant could perform full-time sedentary work.
As appellant had previously been employed as an IRS customer service representative, the
evidence of record establishes that he had the requisite skills to perform the position of
receptionist or receptionist clerk. The Office also properly determined, based upon the
vocational counselor’s report that the position of receptionist was a position that was reasonably
available within the general labor market of his commuting area.
The Office properly calculated appellant’s loss of wage-earning capacity by using his
date-of-injury pay rate, his current pay rate for his job and the pay rate for the selected positions.
Accordingly, it met its burden of proof to establish that the position of receptionist or receptionist

11

5 U.S.C. § 8123(a) provides that, if there is disagreement between the physician making the examination for the
United States and the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination. When there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special weight.
R.H., 59 ECAB 382 (2008).

5

clerk reflected his wage-earning capacity effective April 12, 2009, the date it reduced his wageloss compensation benefits.
The evidence appellant submitted for consideration by the Office hearing representative
is of limited probative value. Dr. Hussain provided findings on physical examination and
diagnosed neck and low back pain and pain in the upper and lower extremities. Based on the
physical examination and the functional capacity test, he opined that appellant could not perform
any sedentary work due to permanent cervical and lumbar spine injuries. Dr. Hussain did not
provide specific diagnoses, however, noting only cervical and lumbar “pain.” Further, he did not
specifically address the duties of the selected positions or provide a rationalized explanation as to
why appellant could not perform those positions. Due to these deficiencies, Dr. Hussain’s
reports are not sufficient to warrant modification of the Office’s wage-earning capacity decision.
On appeal, appellant contends that Dr. Pohl’s report established that appellant could not
perform sedentary work. The record establishes that the selected positions of receptionist and
receptionist clerk comply with the physical restrictions he prescribed. The positions are
sedentary and required occasional lifting of no more than 10 pounds. The record does not
establish that these positions precluded sitting and standing activities as prescribed by Dr. Pohl.
Appellant further contends that the functional capacity test established that he was not capable of
performing even sedentary work. The therapist who performed the evaluation found that
appellant’s functional capacity was consistent with sedentary duty. He noted that appellant
might have difficulty working a full day, however, due to appellant’s own claim that he had to lie
down intermittently for four to five hours due to pain. Appellant’s personal opinion as to his
own disability is not probative as medical evidence on the issue of his ability to perform the
selected positions. The medical evidence of record does not establish that he is in fact disabled
by the necessity that he lie down every four to five hours.
CONCLUSION
The Board finds that in this case the Office properly calculated appellant’s loss of wageearning capacity based on his ability to earn the wages of a receptionist or receptionist clerk.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 30, 2009 is affirmed.
Issued: March 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

